Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 18, 2014

                                     No. 04-13-00757-CV

                                      Michael TATSCH,
                                          Appellant

                                               v.

           CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                   Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 12977
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

    The Appellee’s Unopposed Motion for Extension of Time to File Motion for Rehearing is
GRANTED. The motion for rehearing is due on January 18, 2015.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court